BENBROOK LAW GROUP, PC
BRADLEY A. BENBROOK*
STEPHEN M. DUVERNAY*
400 Capitol Mall, Suite 2530
Sacramento, CA 95814
Telephone: (916) 447-4900
brad@benbrooklawgroup.com
MITCHELL LAW PLLC
JONATHAN F. MITCHELL*
111 Congress Avenue, Suite 400
Austin, TX 78701
Telephone: (512) 686-3940
jonathan@mitchell.law
MURPHY & BUCHAL LLP
JAMES L. BUCHAL
3425 SE Yamhill Street, Suite 100
Portland, OR 97214
Telephone: (503) 227-1011
jbuchal@mbllp.com
*Admitted pro hac vice
Counsel for Plaintiffs and the Proposed Class
                            UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON
                                     PORTLAND DIVISION
GREAT NORTHERN RESOURCES, INC.,                      Case No.: 3:20-cv-01866-IM (Lead Case)
DYNAMIC SERVICE FIRE AND SECURITY,                   Case No.: 3:20-cv-02022-IM (Trailing Case)
LLC, and WALTER VAN LEJA, on behalf of
themselves and others similarly situated,            PLAINTIFFS DYNAMIC SERVICE FIRE
                                                     AND SECURITY, LLC AND WALTER
                      Plaintiffs,                    VAN LEJA’S NOTICE OF DISMISSAL
                                                     WITH PREJUDICE
       v.
KATY COBA, in her Official Capacity as State
Chief Operating Officer and Director of the
OREGON DEPARTMENT OF
ADMINISTRATIVE SERVICES; OREGON
DEPARTMENT OF ADMINISTRATIVE
SERVICES; THE CONTINGENT; BLACK
UNITED FUND OF OREGON and DOES 1-
10,
                      Defendants.




                DYNAMIC SERVICE FIRE AND SECURITY, LLC AND VAN LEJA NOTICE OF DISMISSAL
        Plaintiffs Dynamic Service Fire and Security, LLC and Walter Van Leja hereby notify the
Court that they dismiss their claims against all defendants with prejudice pursuant to Federal Rule
of Civil Procedure 41(a)(1)(A)(i) and the Settlement Agreement and Release of Claims approved
by the Court. ECF 89-1 (Proposed Settlement Agreement); ECF 97 (Order Approving Settlement
Agreement). This dismissal is made without costs, attorney fees or disbursements to any party
other than as set forth in that Settlement Agreement and Release of Claims effective March 25,
2021.



                                             Respectfully submitted,
                                              /s/ Bradley Benbrook
 Jonathan F. Mitchell*                       Bradley Benbrook*
 Texas Bar No. 24075463                      California Bar No. 177786
 Mitchell Law PLLC                           Stephen M. Duvernay*
 111 Congress Avenue, Suite 400              California Bar No. 250957
 Austin, Texas 78701                         Benbrook Law Group, PC
 (512) 686-3940 (phone)                      400 Capitol Mall, Suite 2530
 (512) 686-3941 (fax)                        Sacramento, California 95814
 jonathan@mitchell.law                       (916) 447-4900 (phone)
                                             (916) 447-4904 (fax)
 James L. Buchal                             brad@benbrooklawgroup.com
 Oregon Bar No. 921618
 Murphy & Buchal LLP
 3425 SE Yamhill Street, Suite 100
 Portland, Oregon 97214
 (503) 227-1011 (phone)
 (503) 573-1939 (fax)                        * admitted pro hac vice
 jbuchal@mbllp.com
                                             Counsel for Plaintiffs Dynamic Service Fire
 Dated: April 7, 2021                        and Security, LLC and Walter Van Leja




                DYNAMIC SERVICE FIRE AND SECURITY, LLC AND VAN LEJA NOTICE OF DISMISSAL
                                                  -1-
